Citation Nr: 0121793	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain, on appeal from an 
initial evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had active duty verified from January 1986 to 
January 1997, with approximately five and a half years of 
prior active duty from November 1976 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO, which granted service connection for the veteran's 
lumbosacral strain and assigned a 10 percent disability 
evaluation.  The veteran's appeal of the rating was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In August 1999, the veteran's sworn testimony was obtained at 
a video conference hearing conducted with the undersigned 
Member of the Board.  

In January 2000, the Board remanded the appeal, along with 
other matters not presently before the Board (as detailed in 
the following paragraph), for development which has since 
been completed.  

While the appeal initially included claims questioning the 
original evaluations of left and right knee disorders, in 
July 2000, the RO assigned four separate 10 percent ratings 
for: residuals of arthritis of the right knee, post injury; 
residuals of a right knee injury with meniscectomy; 
postoperative residuals of left meniscectomy; and, residual 
instability of the left knee, status post injury.  In his 
June 1999 VA Form 9, the veteran argued that each knee should 
be rated as 20 percent disabling.  He did not express 
dissatisfaction with the result of the July 2000 rating 
which, in effect, granted a 20 percent rating for each knee.  
Accordingly, these matters are not presently before the 
Board.  




FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
objectively shown to include: some limitation of motion of 
the lumbar spine, with 70 degrees of forward flexion without 
pain; lateral flexion to 30 degrees without pain, to 40 
degrees with pain; 20 degrees of rotation right and left 
side, but with pain only on the right after 5 degrees; and, 
extension to 20 degrees, with pain after 10 degrees; overall 
functional impairment comparable to no more than moderate 
loss of motion of the lumbar spine due to associated 
symptoms, including pain; with no evidence of any muscle 
spasm, loss of lateral spine motion, weakness, 
incoordination, flare-ups, or arthritis.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbosacral 
strain are met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), and Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA 
herein).  The veteran has been provided adequate VA joints, 
spine, and neurologic (brain and spinal cord) examinations in 
June 2000, the reports of which were amended in July 2000.  
Prior thereto, he had a general medical VA examination, in 
May 1997.  The notice provisions of VCAA have also been met.  
In the statement of the case (SOC) and supplemental 
statements of the case (SSOC) provided to the veteran, he has 
been advised of regulatory provisions pertaining to the claim 
for an increased rating; thus, the evidence necessary to 
substantiate his claim on appeal.  In April 2000, the RO 
received additional VA treatment records.  In September 2000, 
the RO was advised by that VA facility that no further 
records exist for the veteran.  Moreover, in March 2001, the 
veteran was provided notice of VCAA, in clear terms of the 
sort of evidence the veteran needs to submit in order to 
prevail on his claim on appeal.  No further action is 
indicated, and all provisions of VCAA are met.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability at issue, and has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, as noted in the 
Introduction section of the immediate Board decision, the 
veteran's appeal of the rating issue was initiated following 
an original award of service connection in November 1997.  
Accordingly, the rating issue on appeal is not the result of 
a claim for "increased" entitlement. Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Schedule herein), which is based on the average impairment 
of earning capacity.  That is, the Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000). Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, where applicable and appropriate.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's service-connected lumbosacral spine disorder is 
rated under Diagnostic Code 5295.  Pursuant to Diagnostic 
Code 5295, a 10 percent rating is appropriate for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position; and a maximum 40 percent 
rating is assigned for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion. Additionally, in determining the degree of limitation 
of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45 are for consideration. See DeLuca, Supra.  

The Board also considers Diagnostic Code 5292 under which 
limitation of motion of the lumbar spine is evaluated.  
Pursuant to Diagnostic Code 5292, slight limitation of lumbar 
spine motion is evaluated as 10 percent disabling, moderate 
limitation of motion of the lumbar spine is evaluated as 20 
percent disabling, and severe limitation of motion of the 
lumbar spine is evaluated as 40 percent disabling.

The Board is of the opinion, and therefore finds, that a 20 
percent evaluation is warranted under Diagnostic Code 5292 
for the veteran's service-connected lumbar spine disability 
on account of moderate limitation of, and painful, motion of 
the lumbar spine on repeated objective evaluations.  On VA 
examination in May 1997, the lumbar spine range of motion was 
considered to be normal, except for the veteran's "objective 
evidence of discomfort."  Significantly, X-ray studies of 
the lumbar spine were normal, and the VA examiner's 
diagnostic conclusion was that the lumbar spine was within 
normal limits.  

At his Video Conference hearing in August 1999, the veteran 
testified that his lumbar spine is painful, with pain which 
radiates into the lower extremities, and requires that he 
take muscle relaxants, and Motrin or Ibuprofen, in order to 
control his low back pain and muscle spasms.  However, VA 
treatment records of April 1998 to July 1999 show no ongoing 
treatment for any back disorder, and no diagnosis other than 
low back pain.  In August 1998, the veteran was seen for 
chronic low back pain, for which Ibuprofen was prescribed.  

On VA neurologic examination in June 2000, no neurologic 
disorder (claimed as radiating pain) was found on 
examination.  Strength testing was negative, there was no 
atrophy of any pertinent low back muscles, the veteran's 
movements were normal, with no fasciculations, reflexes were 
normal, Babinski sign was absent, and alternate motion was 
good, as was straight leg raising.  Superficial sensation, 
traced figures, and vibration in four extremities were all 
normal, as were joint sense in the feet.  The summary 
included backache for many years.  A further conclusion noted 
was backache for approximately 10 years with 50 percent loss 
of flexion, but preserved reflexes, strength, and sensation.  

On VA spine examination in June 2000, the veteran reported 
daily stiffness, with occasional pain, described as a dull 
ache, but occasionally becoming a sharp pain when twisting or 
carrying something heavy.  The veteran was thought not to 
have any weakness, fatigability, or flare-ups of low back 
symptomatology, with only occasional treatment limited to 
postural and stress exercises, as well as some heat and 
hydrotherapy.  The veteran reported discomfort on physical 
activities, including limited running.  On examination, the 
veteran's gait was normal, and he was observed to easily lift 
himself on and off the examining table and bend to take off 
his shoes and socks.  The examiner noted normal curvature of 
the back, no scoliosis, preserved slight lumbar lordosis, 
with tense muscles to palpation, and some stiffness and 
slowness.  While the veteran initially reported only 
50 degrees of forward flexion until he had pain, later in the 
examination the veteran was able to perform 70 degrees of 
forward flexion before having any pain.  Lateral flexion was 
to 30 degrees without pain, to 40 degrees with pain, with 
20 degrees of rotation right and left sides, but with pain 
only on the right after 5 degrees, and, extension to 
20 degrees, but with pain after 10 degrees.  The veteran's 
reflexes were found to be normal and brisk, with strength 
slightly greater on the right than the left.  Sensation was 
judged intact, and he was noted to be able to stand on his 
heels and tip toes without pain.  The diagnosis was chronic 
lumbosacral strain, with notation of normal prior X-ray 
studies.  Notation was also made that the veteran was able to 
obtain a normal range of motion of the lumbar spine, albeit 
with some pain.  Additionally, there was no weakness, and he 
was found to be well coordinated, with no exhibited flare-
ups, and no incoordination or other symptoms of the back.  

In July 2000, the VA examiner who conducted the neurologic 
examination clarified, in pertinent part, that the veteran's 
painless lumbar flexion was thought to have been limited to 
70 degrees.  That same month, the VA examiner who conducted 
the spine examination and range of motion studies clarified 
that-in general, normal forward flexion of the spine is 
thought to be to 90 degrees, with normal lateral flexion to 
40 degrees, each side, and rotation to 20 degrees, each side, 
as well as extension to at least 20 degrees.  

As noted above, VA treatment records show care in August 1998 
for chronic low back pain, with notation that on examination 
there was no tenderness and normal movement (the veteran was 
given Ibuprofen, 800 mg).  

The above limited findings more closely approximate, but do 
not exceed, impairment which is contemplated by moderate 
limitation of motion of the lumbar spine--due primarily to 
pain.  A rating in excess of 20 percent, however, is not 
warranted pursuant to Diagnostic Codes 5292 and 5295 because 
there is no medical evidence of severe limitation of motion, 
severe pain, weakness, or flare-ups, and there is no evidence 
of any muscle spasm, loss of lateral spine motion.  For the 
reasons stated, the Board finds that a rating in excess of 20 
percent for his service-connected lumbar strain is not 
warranted.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991); 38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic Codes 
5292, 5295.  The Board has considered assigning staged 
ratings to the service-connected back disability.  The low 
back has not been shown to be manifested by greater than 
moderate limitation of motion during any portion of the 
appeal period.  A staged rating is not in order.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000). The Board notes that there is no evidence 
that the veteran's low back disability has necessitated 
frequent periods of hospitalization or resulted in marked 
interference with employment.  It is not shown that the 
manifestations of this disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
veteran's low back disorder are those contemplated by the 
schedular criteria.  Therefore, the Board must conclude that 
the average industrial impairment from this disability would 
not be in excess of that contemplated by the assigned 
evaluation. Accordingly, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In making this determination, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he described his symptoms and belief in 
the merits of his claim.  As a layman, however, he is not 
competent to present medical findings or diagnoses.


ORDER

A rating of 20 percent for lumbosacral strain is granted 
during the entire appeal period, subject to the regulations 
governing the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

